Citation Nr: 0808624	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  05-25 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an effective date earlier than March 18, 
2004, for a grant of service connection for diabetes 
mellitus, type II. 

2.  Entitlement to service connection for peripheral vascular 
disease of the lower extremities, to include as secondary to 
diabetes mellitus, type II.  

3.  Entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities, to include as 
secondary to diabetes mellitus, type II.  

4.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to diabetes mellitus, 
type II.  

5.  Entitlement to service connection for an eye disorder, to 
include cataracts, to include as secondary to diabetes 
mellitus, type II.  

6.  Entitlement to service connection for hypertension with 
nephropathy, to include as secondary to diabetes mellitus, 
type II.  

7.  Entitlement to service connection for pericarditis, to 
include as secondary to diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1969. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Louis, Missouri (hereinafter RO).  

The issues of entitlement to an effective date earlier than 
March 18, 2004, for a grant of service connection for 
diabetes mellitus, type II, and entitlement to service 
connection for erectile dysfunction and hypertension require 
additional development and are remanded to the RO via the 
Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The veteran's active service included duty in the 
Republic of Vietnam during the period of time in which 
exposure to Agent Orange is presumed.  

2.  The medical evidence of record does not show a current 
diagnosis of peripheral vascular disease of the lower 
extremities, peripheral neuropathy of the upper and lower 
extremities, or pericarditis. 

3.  There is no competent evidence linking an eye disorder, 
to include cataracts, to the veteran's military service or 
diabetes mellitus, type II.  


CONCLUSIONS OF LAW

1.  Peripheral vascular disease of the lower extremities was 
not incurred in or aggravated by service, may not be presumed 
to have been incurred in service, and is not proximately due 
to or the result of diabetes mellitus, type II.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007). 

2.  Peripheral neuropathy of the upper and lower extremities 
was not incurred in or aggravated by service, may not be 
presumed to have been incurred in service, and is not 
proximately due to or the result of diabetes mellitus, type 
II.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007). 

3.  Pericarditis was not incurred in or aggravated by 
service, may not be presumed to have been incurred in 
service, and is not proximately due to or the result of 
diabetes mellitus, type II.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2007). 
 
4.  An eye disorder, to include cataracts, were not incurred 
in or aggravated by service and are not proximately due to or 
the result of diabetes mellitus, type II.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.310 
(2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

With respect to the veteran's claims adjudicated below, VA 
has met the notification and assistance duties under 
applicable statute and regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).  With 
regard to the duty to notify, prior to initial adjudication, 
a letter dated in March 2004 satisfied the duty to notify 
provisions.  As for the duty to assist, the veteran's service 
medical records have been obtained, along with private 
medical records.  The veteran has been afforded VA 
Compensation and Pension examinations.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the issues adjudicated 
below, the Board finds that any such failure is harmless.  
See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

II. Legal Criteria/Analysis

Service connection may be granted for disability resulting 
from personal injury or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
or disease contracted during such service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  There are some disabilities, 
including cardiovascular disorders, to include hypertension, 
and organic disease of the nervous system, for which service 
connection may be presumed if the disorder is manifested to a 
degree of 10 percent or more within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection is warranted for a 
disability which is aggravated by, proximately due to, or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310.  Any additional impairment of earning capacity 
resulting from a service-connected condition, regardless of 
whether the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  When service connection is thus established for a 
secondary disorder, the secondary condition is considered a 
part of the original disability.  Id.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The veteran's DD Form 214 reflects evidence of service in the 
Vietnam, and individuals such as the veteran who served in 
the Republic of Vietnam during the Vietnam are presumed to 
have been exposed during such service to certain herbicide 
agents (e.g., Agent Orange).  38 U.S.C.A. § 1116.  A 
rebuttable presumption is recognized for acute and subacute 
peripheral neuropathy.  However, 38 C.F.R. § 3.309(e) defines 
acute and subacute peripheral neuropathy as transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset.  38 C.F.R. § 3.309(e).  In this case, 
peripheral neuropathy was not show within weeks or months of 
exposure to Agent Orange.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The Court has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).

The service medical records, to include the October 1968 
separation examination and medical history compiled at that 
time, do not reflect any evidence of peripheral vascular 
disease, peripheral neuropathy, pericarditis, or cataracts.  
The post service evidence reflects private medical treatment 
for pericarditis in 1971.  A May 2004 report from the 
physician who treated the veteran for pericarditis in 1971 
included the impression that the veteran had "[r]emote 
pericarditis."  The examiner listed the veteran's current 
conditions as being limited to diabetes and hypertension, and 
noted that the veteran's current cardiovascular health was 
"quite good."  There is no other competent medical evidence 
of current diagnosis of pericarditis.   

Also of record are reports from treatment by a private 
ophthalmologist in 1994, with a report from an examination at 
a VA eye clinic in 2004 indicating that this private 
ophthalmologist provided the veteran cataract surgery with 
implants in 1994.  The diagnoses included "[e]piretinal 
membrane macula [left] eye," which the examiner stated was 
"most likely caused by age or [the veteran's] history of 
cataract surgery."  It was also noted on this report that 
there were no ophthalmic manifestations of diabetes mellitus.  
Review of the post-service medical evidence does not reveal 
any evidence of peripheral vascular disease or peripheral 
neuropathy. 

The medical evidence does not reveal a current diagnosis due 
to peripheral vascular disease, peripheral neuropathy, or 
pericarditis.  In order for a service connection to be 
granted, that a condition or injury occurred in service alone 
is not enough; there must be current disability resulting 
from that condition or injury.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  As such, service connection, to include as 
secondary to the veteran's service-connected diabetes 
mellitus, type II, for peripheral vascular disease, 
peripheral neuropathy, and pericarditis is not warranted.  

With respect to entitlement to service connection for an eye 
disorder, to include residuals of cataracts, there is no 
competent medical evidence linking any eye disorder to the 
veteran's military service or his service-connected diabetes 
mellitus, and the conclusion following a September 2004 VA 
examination was that there were no ophthalmic manifestations 
of diabetes mellitus, type II.  As such, service connection 
for an eye disorder, to include cataracts, is not warranted.  

As for the veteran's assertions that the disorders on appeal 
are related to his military service or his service-connected 
diabetes mellitus, type II, such assertions cannot be used to 
establish a claim as a layperson is not qualified to render a 
medical opinion regarding the etiology of disorders and 
disabilities.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) 
(finding that competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  

Finally, in reaching these decisions, the Board considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claims 
for service connection for peripheral vascular disease of the 
lower extremities, peripheral neuropathy of the upper and 
lower extremities, pericarditis, and an eye disorder, to 
include cataracts, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
  

ORDER

Service connection for peripheral vascular disease of the 
lower extremities is denied. 

Service connection for peripheral neuropathy of the upper and 
lower extremities, to include as due to diabetes mellitus, 
type II, is denied. 

Service connection for pericarditis, to include as due to 
diabetes mellitus, type II, is denied. 

Service connection for an eye disorder, to include cataracts, 
to include as due to diabetes mellitus, type II, is denied. 


REMAND

The April 2004 rating decision that granted service 
connection for diabetes mellitus assigned an effective date 
of March 18, 2003, which was one year prior to receipt of the 
claim for service connection for this disability.  This 
effective date was assigned based on liberalizing 
legislation; namely, the addition of diabetes mellitus, type 
II, to the list of presumptive conditions found to be linked 
to herbicide exposure effective from May 8, 2001.  
38 C.F.R. § 3.114 (2007).  Under 38 C.F.R. § 3.114, 
retroactive payment of one year prior to receipt of a claim 
may only be paid if evidence shows that the claimant met all 
eligibility criteria for the liberalized benefit on the date 
of enactment of the liberalizing legislation. 

In this case, the first evidence of diabetes is contained in 
a September 2001 report from a private physician who noted 
that the veteran was diagnosed with diabetes on August 15, 
2001.  Based on this statement reporting that diabetes was 
diagnosed subsequent to the May 8, 2001, enactment of the 
liberalizing legislation, the RO in an October 2004 rating 
decision found that the veteran was not entitled to the 
effective date of March 18, 2003, pursuant to 
38 C.F.R. § 3.114, and assigned the effective for the grant 
of service connection for diabetes as March 18, 2004, or the 
date of receipt of claim with application.  See 
38 C.F.R. § 3.400.  While the RO has described the assignment 
of the initial effective date by the April 2004 rating 
decision as being the product of clear and unmistakable 
error, as the April 2004 rating decision is not final, the 
clear and unmistakable error analysis pursuant to 
38 C.F.R. § 3.105 is not indicated in this case.  In light of 
this action by the RO and in order to ensure due process to 
the veteran, and as it is possible that there were 
manifestations of diabetes prior to August 2001, the veteran 
upon remand will be provided the opportunity to provide any 
information he may have or be able to obtain that would 
demonstrate he had diabetes mellitus, type II, on or around 
May 8, 2001.  

The veteran's representative has requested that the veteran 
be provided an examination that includes an opinion as to 
whether his hypertension has been aggravated by diabetes.  As 
the issue was not directly addressed by the examiner who 
rendered the September 2004 opinion, and there is of record 
no other opinion directly addressing this question, the Board 
concludes that the requested examination is necessary in this 
case in order to comply with the duty to assist the veteran.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Also, 
and as noted by the veteran's representative, because the 
record reveals the prescription of Viagra but does not 
include a medical opinion as to whether the veteran currently 
has erectile dysfunction, and if so, whether erectile 
dysfunction is etiologically related to diabetes, the veteran 
must be afforded an examination and medical opinion in this 
regard.  Id.  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the veteran and 
afford him the opportunity to identify 
or submit any pertinent evidence 
showing the presence of diabetes at or 
around May 8, 2001.  In this regard, 
authorization from the veteran must be 
obtained to contact Dr. Robert Oertli, 
12639 Old Tesson Ferry Road, Suite 100, 
St. Louis Missouri, 63128, to determine 
whether he was any records documenting 
that he was treating the veteran for 
any symptoms of diabetes mellitus, type 
II, in May 2001.  Based on the 
veteran's response, the RO must attempt 
to procure copies of all other records 
identified by the veteran which have 
not previously been obtained from 
identified treatment sources.  All 
attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable 
efforts to obtain named records the RO 
is unable to secure same, the RO must 
notify the veteran and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with 
respect to the claim.  The veteran must 
then be given an opportunity to 
respond.


2.  The veteran must be afforded 
appropriate examinations that include 
opinions as to whether his diabetes 
mellitus, type II, has aggravated his 
hypertension and whether he currently has 
erectile dysfunction that is the result 
of diabetes mellitus, type II, to include 
by way of aggravation.  The examiner must 
also be requested to state whether the 
veteran had symptoms of diabetes 
mellitus, type II, preceding August 2001.  
The claims file must be made available to 
and reviewed by the examiners in 
conjunction with the examination.  All 
pertinent symptomatology and findings 
must be reported in detail.  The 
examiners must record pertinent medical 
complaints, symptoms, and clinical 
findings.  A complete rationale for all 
opinions must be provided.  The reports 
prepared must be typed.

3.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of these claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Following the development requested 
above, the RO must readjudicate the 
claims for entitlement to an earlier 
effective date for the grant of service 
connection for diabetes mellitus, type 
II, and entitlement to service connection 
for erectile dysfunction and 
hypertension, to include as secondary to 
his diabetes mellitus, type II.  To the 
extent that this adjudication does not 
result in a complete grant of all 
benefits sought in connection with these 
claims, a supplemental statement of the 
case must be issued, and the veteran and 
his representative must be afforded an 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
 


______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


